Citation Nr: 9909505	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, a personality 
disorder, and organic brain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for paranoid schizophrenia with personality 
disorder and organic brain syndrome.  

In July 1998, the Board received additional evidence that was 
forwarded from The White House, including medical evidence 
and statements from the appellant.  The appellant has not 
waived the RO's consideration of this evidence.  However, the 
case need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case in 
accordance with 38 C.F.R. § 20.1304(c) (1998) for the 
following reasons.  First, the appellant's statements were 
essentially duplicative of his contentions already associated 
with the claims file.  Second, all of the medical records 
were duplicate copies of evidence already associated with the 
claims file.  Therefore, it is not necessary to remand the 
appellant's claim to the RO for consideration of this 
additional evidence.

The Board notes that an October 1989 rating decision denied 
entitlement to nonservice-connected pension benefits, and the 
appellant perfected his appeal of this decision to the Board.  
However, an August 1991 rating decision granted entitlement 
to nonservice-connected pension.  As this was a full grant of 
the benefit sought on appeal, this issue is not before the 
Board.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes written 
statements by the appellant evidencing his belief that he is 
entitled to service connection for a seizure disorder (black-
outs and/or syncopal episodes), chest and side pain, back 
pain, and left leg/knee and left ankle conditions.  See, 
e.g., appellant's letter to the President of the United 
States dated in February 1998 and VA Form 9 dated in January 
1997.  The Board previously denied these claims in 1988 and 
1989, and the appellant contends that evidence submitted 
since the Board decision of 1989 supports his claims.  See VA 
Form 9 dated in January 1997.  Therefore, he is clearly 
attempting to submit new and material evidence to reopen 
these claims.  These claims are not currently before the 
Board as none of these issues have been adjudicated by the 
RO, and they are not otherwise intertwined with the claim on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has been diagnosed with acquired 
psychiatric disorders such as paranoid schizophrenia, 
claustrophobia, major depression, and conversion hysterical 
reaction, as well as diagnoses of personality disorders, such 
as paranoid personality with hysterical features, and organic 
brain syndrome.

2.  There is no evidence of incurrence of psychoses during 
service or within the year after the appellant's separation 
from service.

3.  The appellant incurred a head injury during service.

4.  There is no competent medical evidence of a link between 
any current psychiatric disorder and any disease or injury in 
service, including the head injury.

5.  There is no competent medical evidence that the 
appellant's superimposed head injury during service resulted 
in disability with respect to his personality disorders. 

6.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, a personality disorder, and 
organic brain syndrome, and there is no statutory duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In February 1995, the appellant filed a claim for service 
connection for psychiatric disorders, which he argued 
resulted from an inservice head injury.  He maintained that 
he was in perfect mental health prior to the head injury and 
began to have problems almost immediately thereafter.  He 
stated that there was medical evidence in his claims file 
from 1987 that indicated that the head injury then had 
aggravated a pre-existing condition.

The appellant's service medical records showed no complaints 
of or treatment for a psychiatric disorder.  In October 1969, 
he stated that he had experienced loss of consciousness for 
1-2 minutes after head trauma.  The examiner indicated that 
the appellant had had a mild head injury, and it was noted 
that skull x-rays were negative.  Six days later, the 
appellant stated that he had fallen off a truck five days 
earlier and hit his head.  The neurological examination was 
within normal limits.  On the Report of Medical History 
completed in November 1969, the appellant denied having or 
ever having depression, excessive worry, or nervous trouble 
of any sort.  Clinical evaluation of his psychiatric 
condition was normal. 

There is extensive medical evidence associated with the 
claims file dated from 1976 to 1991 that was obtained in 
connection with prior claims.  This evidence is from VA 
Medical Centers, VA physical examinations, Methodist 
Hospitals of Memphis, Rommel Childress, M.D., Tom Rhodes, 
M.D., Stephen Landy M.D., James McClure, M.D., Sonny Gentry, 
Ph.D., St. Joseph Hospital, and Regional Medical Center at 
Memphis.  There are also several lay statements associated 
with the claims file, as well as a copy of a decision from 
the Social Security Administration in 1989.  The majority of 
this evidence regards treatment for medical disorders other 
than psychiatric and/or personality disorders.  The evidence 
pertinent to the issues on appeal is discussed below.

VA outpatient records for 1979 and 1980 showed that the 
appellant complained of chest pain, headaches, and dizziness 
in May 1979.  The examiner's impression was anxiety reaction, 
and the appellant was provided Valium.  In April 1980, the 
appellant complained of blackouts, and he underwent a 
psychiatric evaluation.  It was noted that there was no 
evidence of depression or schizophrenic symptoms or any other 
major psychiatric illness, but he could have psychosomatic 
symptoms.  Upon examination, the appellant was disorganized 
and hostile.  He avoided eye contact.  There was no evidence 
of thought or perceptual disorder or cognitive deficits.  It 
was noted that he had a history of alcohol abuse or heavy 
drinking.  It was indicated that he might have a hysterical 
personality disorder with somatic complaints.  In mid April 
1980, the appellant expressed interest in individual 
psychotherapy; however, he later failed to show for 
treatment.  In December 1980, he complained of headaches and 
dizziness.  The examiner noted a past history of probable 
drug abuse and probable hysterical personality.  

A report from Dr. McClure dated in June 1986 showed the 
appellant's complaints of blackouts, neck pain, back pain, 
chest pain, impaired hearing, and forgetfulness.  He stated 
that he was injured by some "crackpot" who had put a 
blanket over him, and he now had trouble with claustrophobia 
and closed spaces.  Dr. McClure concluded that there was some 
functional overlay to the appellant's multiple complaints.  
The report of a VA physical examination conducted in June 
1986 reflected the examiner's conclusion that there was a 
psychogenic overlay to the appellant's various complaints 
with the possibility of a psychiatric disorder.

A statement by the appellant's mother received in December 
1986 indicated that he was injured in service and had shown 
personality changes since.  In June 1987, the appellant 
incurred an injury at work that involved electric shock.  In 
connection with a claim for nonservice-connected pension 
benefits, he submitted lay statements from C.L. and J.P. in 
March 1989, which indicated that he was happy and satisfied 
before the work-related accident, but that he became 
disgruntled, quiet, withdrawn, and unsatisfied after the 
work-related accident.  

A letter from Dr. Rhodes dated in November 1988 indicated 
that he had been treating the appellant since October 1987.  
The current diagnoses were major depression, single episode, 
and single phobia (claustrophobia).  Superimposed on these 
conditions was a person who had a very defensive personality 
structure, and this most likely represented a paranoid 
personality.  Psychological test results were of questionable 
validity because of the appellant's highly defensive profile 
and reluctance to disclose personal information.  The profile 
tended to show a pattern of chronic psychological 
maladjustment that was manifested by somatic distress, 
tension, anxiety, agitation, anger, and depression.  Although 
he had no specific symptomatology of schizophrenia, he had at 
times manifested some elements of a psychotic depression.  

In January 1989, the Social Security Administration issued a 
decision finding that the appellant was permanently and 
totally disabled from June 1987.  It was noted that the 
medical evidence showed that the appellant had a severe 
anxiety disorder, somatoform disorder, conversion hysterical 
reaction, major depression, and claustrophobia.  It was also 
noted that Dr. Landy had concluded that the appellant had a 
post-traumatic type syndrome.  Justin Adler, M.D., concluded 
that the appellant's claustrophobia had its origin in the 
alleged industrial accident and was symptomatic of a post-
traumatic stress disorder.  

In August 1989, the appellant underwent a VA psychiatric 
examination.  It was noted that he had a history of drug, 
marijuana, and alcohol use.  He was very suspicious and 
guarded during the examination.  He was evasive.  He was 
moderately sociable and cooperative and made many gestures.  
He could not look at the examiner or make good eye contact.  
He was verbally productive, although rather hesitant in 
answering questions.  He reported poor sleep, crying spells, 
agitation, and anxiety produced from problems of daily living 
and his injuries.  He was oriented.  His memory was intact in 
two spheres.  His concentration, insight, and judgment were 
fair.  He reported having phobic feelings in the past and 
presently about small, tiny, and confined places, and he 
stated that he had a history of panic reactions and 
hyperventilation.  He found threatening meanings in other 
people's actions and was unforgiving about many things.  The 
diagnosis was paranoid personality disorder with hysterical 
features and mild organic brain syndrome. 

In January 1990, the appellant underwent a psychological 
evaluation by Dr. Gentry at the Le Bonheur Children's Medical 
Center due to family conflicts.  It was noted that he was 
reportedly a paranoid schizophrenic.  He was alert and 
oriented.  His cognitive functioning was grossly intact, and 
his attention, concentration, and memory were within normal 
limits.  Insight and judgment were severely impaired 
secondary to delusional thought content.  He was subtly 
guarded and suspicious.  There was a thinly-masked hostility 
present.  His mood was slightly dysphoric.  His thought 
content was paranoid and highly delusional.  Psychological 
test results were consistent with paranoid personality 
features and psychotic or delusional thinking.  The most 
likely diagnosis was paranoid schizophrenia.

A letter from Dr. Rhodes dated in February 1990 indicated 
that the appellant was totally disabled due to paranoid 
schizophrenic disorder.  An undated letter from a Guardian Ad 
Litem indicated that the appellant was paranoid 
schizophrenic, delusional psychotic.  In October 1990, the RO 
received a statement from the appellant's wife, which 
indicated that he had had a severe injury to his "head and 
nerves" that caused memory lapses.  He was now in a 
"disabling position" as a result of the work-related 
accident.  

In February 1991, the appellant testified that the work 
injury in 1987 involved touching a live electrical wire, 
which had slammed him into a brick wall and "shocked" his 
nerves.  He indicated that he had since been diagnosed with 
paranoid schizophrenia, anxiety, depression, and 
claustrophobia.  He testified that he did not associate with 
people any more, and he was very nervous.  He stated that the 
claustrophobia began when he was locked into the ambulance 
after the work injury.  At his hearing, the appellant 
submitted lay statements from J.W., R.W., C.W., J.W., and his 
mother.  These statements indicated, in essence, that the 
appellant was fine before the work-related accident, 
including mentally, but he had not been the same since.  

A letter from Dr. Childress dated in January 1991 indicated 
that he had observed personality changes in the appellant 
since the electric shock injury that had occurred in June 
1987, and the appellant had also become claustrophobic since 
that accident.  In July 1991, the appellant underwent a VA 
social and industrial survey.  He reported incurring a head 
injury during service and being unconscious for several 
hours.  He stated that since that accident, he had been 
phobic of enclosed places.  

In February 1995, the RO received a letter from W.A. Rentrop, 
M.D., which contained no information regarding psychiatric 
and/or personality disorders.  In November 1996, the 
appellant submitted a letter from Ara Hanissian, M.D., at the 
Regional Medical Center at Memphis, which contained no 
information regarding psychiatric and/or personality 
disorders.  Dr. Hanissian stated that the appellant had a 
seizure disorder, which, to be best of his knowledge, began 
after a head injury the appellant sustained during service.

In his substantive appeal, the appellant stated that his 
paranoid schizophrenia, personality disorder, and organic 
brain syndrome resulted from the inservice head trauma.  He 
stated that he incurred the head injury during combat.  He 
maintained that the letter from Dr. Hanissian proved this.  
He also argued that he was entitled to presumptive service 
connection for these conditions because they resulted from 
brain hemorrhage due to the head injury or malignant tumors 
of the brain.  He maintained that any reasonable doubt must 
be resolved in his favor.  

In support of his claims, the appellant submitted medical 
records from Methodist Hospitals of Memphis dated from May 
1979 to August 1991; St. Joseph Hospital dated from June 1989 
to September 1995; the Regional Medical Center at Memphis 
dated from December 1990 to November 1991; and a report from 
Memphis Neurosurgical Associates dated in January 1990.  None 
of these records showed any treatment for psychiatric and/or 
personality disorders.  It was noted in the records from the 
Regional Medical Center at Memphis that the appellant had a 
history of paranoid schizophrenia, and the report from 
Memphis Neurosurgical Associates indicated that the appellant 
was on disability because of a psychiatric problem.

In a November 1997 statement, the appellant maintained that 
he was entitled to service connection for paranoid 
schizophrenia with personality disorder and organic brain 
syndrome because these conditions were caused by blackouts 
(epileptic seizures) that were due to the inservice head 
trauma.  In March 1998, he submitted another letter from Dr. 
Hanissian, which contained no information regarding 
psychiatric and/or personality disorders.  Dr. Hanissian 
stated that the appellant had reported that his seizures 
began after he sustained a head injury in October 1969.  It 
was indicated that there was a high prevalence of antecedent 
trauma prior to the development of epilepsy, and this 
warranted consideration as the cause of the appellant's 
seizure disorder.



II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for a 
psychoses, such as paranoid schizophrenia, may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).

The appellant is not entitled to presumptive service 
connection for any psychoses, including paranoid 
schizophrenia.  The appellant does not contend nor does the 
medical evidence show that paranoid schizophrenia was 
manifested in the year following his discharge from service.  
The medical evidence shows that he was first found to have 
paranoid schizophrenia in approximately 1990, which was 20 
years after his discharge from active service.

The appellant has argued that he is entitled to presumptive 
service connection because the inservice head injury led to 
either brain hemorrhage or malignant tumors of the brain, 
thereby causing his psychiatric and/or personality disorders.  
Service connection for brain hemorrhage or malignant tumors 
of the brain may be established based on a legal 
"presumption" by showing that the condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 
(1998).  However, there is no medical evidence showing that 
the appellant has ever had a brain hemorrhage or malignant 
tumor of the brain.

The medical evidence shows diagnoses of acquired psychiatric 
disorders such as paranoid schizophrenia, claustrophobia, 
major depression, organic brain syndrome, and conversion 
hysterical reaction.  Although the most recent diagnosis of 
record was rendered in approximately 1991, the Board will 
accept this evidence as showing a current disability.  The 
appellant's service medical records do not show that he had a 
chronic psychiatric disability during service.  He did, 
however, incur a mild head injury during service.

Even if the Board were to assume that the appellant's 
inservice head injury constituted sufficient evidence of 
incurrence of a disease or injury during service, there is no 
competent medical nexus evidence to associate any of the 
appellant's current psychiatric disorders with a disease or 
injury during service, including the head injury.  The 
medical evidence does not show treatment for or diagnosis of 
a chronic psychiatric disorder until, at best, 1988, 19 years 
after his discharge from service.  There is no evidence 
showing that a chronic psychiatric disorder was present prior 
to that time.  At no time has a medical professional rendered 
an opinion that any currently diagnosed psychiatric disorder 
is related to the appellant's active service in any manner, 
including the head injury.  In fact, the medical evidence 
suggests that many of his psychiatric problems are related to 
the work injury he sustained in 1987.  Contrary to the 
appellant's contentions, nothing in the medical evidence 
suggests that the work-related injury he sustained in 1987 
aggravated a preexisting psychiatric disorder.

The appellant has argued that he has submitted medical 
evidence from Dr. Hanissian that links his psychiatric and/or 
personality disorders to service.  Dr. Hanissian's 
statements, however, regard a possible link between the 
appellant's inservice head injury and his seizure disorder.  
The appellant maintains that the inservice head injury caused 
the seizures that then caused the psychiatric and/or 
personality disorders.  Dr. Hanissian did not maintain that 
there was a relationship between either the inservice head 
injury and the appellant's diagnosed psychiatric and/or 
personality disorders or between the appellant's seizure 
disorder and the diagnosed psychiatric and/or personality 
disorders.  The appellant's opinion that his current 
psychiatric disorder is related to the inservice head injury 
is not competent evidence.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Despite the credibility of the appellant's 
statements, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) simply by relying on his own opinion as 
to medical causation.  

The appellant has also argued that he is entitled to service 
connection because he incurred a head injury during service 
while engaged in combat with the enemy.  The provisions of 38 
U.S.C. 1154(b) (West 1991) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish incurrence of a disease or injury during service.  
See, e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994); Chipego v. Brown, 4 Vet. App. 102, 105 (1993).  Even 
if the Board was to conclude that the appellant did engage in 
combat with the enemy, see Zarycki v. Brown, 6 Vet. App. 91 
(1993), there still must be medical evidence tending to show 
that a nexus, or link, between an inservice disease or injury 
and the current psychiatric disorders is plausible.  See Wade 
v. Brown, 11 Vet. App. 302, 304-5 (1998); see also Arms v. 
West, No. 96-1214 (U.S. Vet. App. February 11, 1999).  As 
discussed above, there is no such evidence in this case.

The appellant has also been diagnosed with personality 
disorders, such as paranoid personality.  However, he is not 
entitled to service connection for this condition.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1998).  Service connection 
may, however, be granted for the disability resulting from a 
superimposed disease or injury during military service.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, there is no 
evidence of a superimposed disease or injury during the 
appellant's military service that resulted in disability.  
Despite the fact that the appellant's service medical records 
show that he incurred a mild head injury, no medical 
professional has indicated that any personality disorder is 
etiologically related to that injury.  In fact, the appellant 
has submitted several lay statements and a physician's 
statement indicating that he was fine mentally prior to the 
work injury in 1987 and that his personality began to change 
thereafter. 

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).  
The Board notes that the appellant has argued that he is 
entitled to have reasonable doubt resolved in his favor.  See 
38 C.F.R. § 3.102 (1998).  However, the claimant has the 
burden of submitting a well-grounded claim, and the "benefit 
of the doubt" doctrine does not relieve him of that burden.  
Epps v. Gober, 126 F.3d at 1469.  Having determined that the 
appellant's claim is not well grounded, he is not entitled to 
consideration of his claim under the provisions of 38 C.F.R. 
§ 3.102.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464.  
The Board finds VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because nothing in the record suggests 
the existence of evidence that might well-ground this claim. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, a personality 
disorder, and organic brain syndrome, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 
- 14 -


- 3 -


